Citation Nr: 1226815	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy of the right lower extremity.

2.  Entitlement to service connection for lumbar radiculopathy of the left lower extremity.  

3.  Entitlement to an increased rating for grade 1 spondylolisthesis of L5 over S1 disc space, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for high blood pressure, currently rated as 10 percent disabling.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for a bilateral knee disorder.  

10.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran had active service from February 1986 to June 1986, from May 2000 to January 2001, and from January 2003 to January 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate. 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

It appears that additional relevant records exist, but have not been obtained.  A review of the claims file shows that the most recent VA medical records which were obtained are dated in August 2011.  In a written statement dated in April 2012, the Veteran reported that he was receiving ongoing treatment at the Euripides Rubio VA Outpatient Clinic in Ponce, and at the San Juan VA Medical Center.  He argued that these records would support his claim for entitlement to the issues currently on appeal.  To aid in adjudication, any such VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board also finds that additional examinations are required in this case.  Regarding the claim for an increased rating for a back disorder and the related claims of entitlement to service connection for radiculopathy of the right and left lower extremities, the Board notes that the Veteran was afforded a VA examination in 2009.  The Board finds that the examination is not adequate for adjudication purposes, and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, the examination does not provide all information necessary to resolve the issues related to the back.  First, the Board notes that the examination report reflects that the examiner did not review the Veteran's claims file.  Therefore, it appears that the examiner may not have been fully informed as to the Veteran's medical history.  

In addition, the examination report appears to contain contradictory information.  The examiner stated that the Veteran has incapacitating episodes due to intervertebral disc syndrome, however, the report also indicated that an EMG test was normal.  The only diagnosis was L5-S1 spondylolisthesis with central HNP.  It is unclear from the report whether this disorder results in radiculopathy of the lower extremities.

In addition, the Board notes that there are indications in the Veteran's treatment records that he may have a neurological disorder of the lower extremities which resulted from non-service connected rhabdomyolysis.  For example, a VA treatment record dated in October 2010 contains a diagnosis of S1/sciatic neuropathy status post right lower extremity rhabdomyolysis.  A VA examination would provide an opportunity to obtain a medical opinion as to whether any neurological disorder of the lower extremities is due to the service connected spondylolistheis or is instead attributable to a non-service connected disability.

The Board also finds that another hypertension examination would be useful in evaluating the claim for an increased rating for hypertension.  An examination was previously conducted by the VA in 2009, however numerous treatment records have been added to the claims file since that time.  The Board notes that most treatment records reflect significantly lower blood pressure readings than were noted on the 2009 examination.  For example, on the 2009 examination his blood pressure reading was 180/110, but a December 2010 VA treatment record notes that his blood pressure was only 101/58.  This suggests a change in the severity of the disorder since the examination.  Given this apparent change in severity and the length of time since the previous examination, the Board finds that a current examination is needed.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

With regard to remaining issues listed on the cover page, the Board notes that in a decision of May 2011, the RO denied service connection for acute kidney failure, a bilateral disorder of the feet, bilateral tinnitus, and a cervical spine disorder.  In a rating decision issued in August 2011, the RO denied service connection for a bilateral knee disorder and a left shoulder disorder.  Subsequently, in a written statement dated in April 2012, the Veteran expressed his disagreement with those decisions and evidenced an intent to appeal.  The Board finds that his statement meets the criteria to be considered a Notice of Disagreement.  Accordingly, the Board is required to remand those issues to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects an appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 2011, to includes records from the Euripides Rubio VA Outpatient Clinic in Ponce, and the San Juan VA Medical Center.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected low back disability.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.   The examiner should comment as to whether any loss of motion is corroborated by objective factors.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should must discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability.  The examiner should describe the severity of such symptomatology, as well as the area and function affected.  The examiner should also comment on whether any neurological impairment of the lower extremities is attributable to a nonservice-connected disability such as rhabdomyolysis.

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, and if so must address the nature, frequency and severity of such problems, in conjunction with the appropriate criteria for rating such disorders. 

All findings and conclusions should be set forth in a legible report. 

3.  The Veteran should then be afforded a VA examination in order to more accurately determine the current severity of his service-connected hypertension.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  The examiner should comment as to whether it appears that the Veteran is compliant with any hypertension medication regimen as of the date of the examination.  In addition, the claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  Finally, a notation to the effect that this record review has taken place must be included in the examination report. 

4.  Following completion of the above, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

5.  Issue a statement of the case pertaining to the issues of service connection for a kidney disorder, a bilateral foot disorder, a cervical spine disorder, a left shoulder disorder, a bilateral knee disorder, and bilateral tinnitus, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


